Citation Nr: 0028615	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-25 478	)	DATE
	)
	)
                            
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for residuals of 
hepatitis and, if so, whether the claim of service connection 
is well grounded.   


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from June 1941 to September 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  

At various times since 1981, the veteran's claim for service 
connection for residuals of hepatitis has been denied.  More 
recently, in November 1992, the Board denied the veteran's 
application to reopen his previously denied claim.  In 
November 1994, the veteran again requested to reopen his 
claim.  Although the RO initially determined that new and 
material evidence to reopen the claim had not been submitted, 
the RO concluded in a June 1996 Supplemental Statement of the 
Case that the veteran had, in fact, submitted new and 
material evidence to reopen.  Subsequently the RO found that 
the claim was not well grounded.  In October 1997, the Board 
remanded the case for further development.  


FINDINGS OF FACT

1.  In November 1992, the Board denied reopening a claim of 
entitlement to service connection for hepatitis.  That 
decision is final.  

2.  The evidence submitted since the November 1992 Board 
decision bears directly and substantially upon the issue at 
hand; it is neither duplicative nor cumulative and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The claim of entitlement to service connection for 
residuals of hepatitis is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSIONS OF LAW

1.  The November 1992 Board decision which denied service 
connection for residuals of hepatitis is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. §20.1100 (1999).

2.  Evidence received since the final November 1992 Board 
decision is  new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108, (West 1991); 38 C.F.R. § 
3.156(a).  

3.  The claim of entitlement to service connection for 
residuals of hepatitis is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record at the time of the November 1992 Board 
decision, which denied reopening the veteran's claim for 
service connection or residuals of hepatitis on the basis 
that no new and material evidence had been submitted, 
included the following.  Available service records, 
consisting of "Morning Reports" dated from May 1942 to 
December 1942.  The veteran's service medical records are 
unavailable, presumed to have been destroyed in a fire during 
the early 1970's at the National Personnel Records Center 
(NPRC).  The reports show that the veteran was sick in June, 
July and December 1942.  The records do not include any 
treatment notes or diagnoses and it has been certified that a 
search of available Surgeon General's Office records was 
negative.  The veteran's personal hearing testimony in 
February 1991 was to the effect that he had residuals of 
hepatitis, to include episodes of fever about twice per year, 
which required bed rest for about one day.  He indicated that 
his symptoms had become less frequent and less severe more 
recently.  The veteran also testified that at the time of 
abdominal surgery in 1977, his surgeon had suggested, based 
on the appearance of his liver, that he might have liver 
damage.  

On VA examination in December 1991 the veteran reported 
having been jaundiced during service along with many other 
service personnel and having been told he had a sick liver.  
The veteran recalled having been told that his illness may 
have been related to a yellow fever injection.  During 
service he reportedly would have periods of feeling somewhat 
feverish and his urine would be questionably was dark but he 
was doing well when he was discharged from service.  He 
reported that for about 12 years after service he had had 
intermittent episodes of fever, but had not had any recurrent 
jaundice and had not sought medical treatment.  He indicated 
that when he had had abdominal surgery in 1977 the doctors 
noted that something appeared wrong with his liver and asked 
his wife if he was an alcoholic.  On current examination, the 
veteran's liver came down to about three fingerbreadths on 
deep inspiration.  The impression was that he probably had 
had some form of hepatitis in 1942, which could have been 
secondary to yellow fever injections.  The examiner indicated 
that it was "indefinite" whether there had been any 
subsequent indication of chronic hepatitis or cirrhosis.  The 
examiner opined that although there may have some indication 
of hepatic scarring at the time of the veteran's abdominal 
surgery in 1977, he presently had no symptoms that would 
suggest chronic liver disease.  Liver function tests were 
normal.  

The evidence received subsequent to the November 1992 Board 
decision consists of the following:  

Outpatient treatment reports from N.T. Iverson, M.D., show 
that in October 1993, a hepatitis screen was ordered.  An 
October 1993 laboratory report from a private facility 
reflects that hepatitis B core antibody was detected and 
hepatitis A antibody was detected.  Hepatitis C Virus 
antibody was non-reactive.  
In association with his May 1996 substantive appeal, VA Form 
9, the veteran submitted an article entitled, "The Serum 
Hepatitis Epidemic of 1942," pp. 419-431 from Chapter 17, 
entitled "Viral Hepatitis" of Volume V (entitled, 
"Communicable Diseases Transmitted Through Contact or by 
Unknown Means") of Preventative Medicine in World War II of 
the U.S. Army Medical Department in World War II.  The 
article depicts the history of an extensive outbreak of serum 
hepatitis in the U.S. troops, beginning in February 1942.  
The epidemic was reportedly linked to a yellow fever vaccine.  

In a February 1998 statement in support of the claim, the 
veteran asserted that he had liver damage as a result of 
jaundice.  He indicated that his private doctor had told him 
such in association with surgery in the 1970s.  

The veteran presented for a VA examination in September 1998, 
pursuant to the Board's remand.  The VA examiner, R. E., 
M.D., an ambulatory care physician, reported that the claims 
file was not available but that he had reviewed the veteran's 
treatment records.  The veteran reported that he suffered 
from jaundice due to infectious hepatitis in June 1942, at 
which time there was an epidemic of the illness.  The veteran 
denied a history of blood transfusions and intravenous drug 
abuse.  It was noted that he had a history of drinking 
alcohol but had stopped.  He had had no recurrent jaundice 
and no problems associated with his gallbladder or pancreas.  
He reported having had a colostomy in the 1970s.  Physical 
examination revealed that neither the skin nor eyes were 
icteric.  There was no abdominal distention, hepatomegaly or 
splenomegaly and no spider nevi or telangiectasia.  Dr. E. 
reported that May 1998 laboratory test results revealed 
normal hemogram and that they also showed:  

HBsAg was negative.  HBcAB negative 
"antigen was positive."  HBC IgM 
negative.  Hepatitis C was negative in 
the serum.  

These laboratory test results are not of record.  Dr. E.'s 
impression was that the veteran "had hepatitis C with a 
antigen antibody positive at this time.  There is no 
evidence of any hepatitis A detected and he did have any 
recurrent jaundice."  Dr. E. concluded that there were no 
signs of active hepatitis C.  

By letter dated in July 1999, the RO notified the veteran 
that the September 1998 VA examination was inadequate for 
purposes of evaluating his appeal in accordance with the 
Board's remand.  The letter informs that the veteran would be 
scheduled for a new examination by a gastroenterologist or 
hepatologist.  

In a November 1999 memorandum report based on a review of the 
veteran's medical records, VA gastroenterologist, A. S., 
M.D., Ph.D., a physician on the Medical Service, 
Gastroenterology Section, noted the veteran most likely had 
hepatitis B although his serology would be consistent with 
hepatitis A as well.  In favor of hepatitis A was the fact 
that many others were ill at the same time, the illness was 
acute and self-limiting, and the veteran did well afterwards.  
Dr. S. further noted that the veteran was HAVab+ indicating 
immunity to hepatitis A.  Favoring a diagnosis of hepatitis B 
was the occurrence of the "serum hepatitis epidemic" in the 
military with the first case reported in February 1942, about 
the time the veteran was ill.  She again noted that the 
illness had been acute and self-limiting with no evidence of 
ongoing liver disease.  It was reported that the veteran was 
HbsAg negative and HbcAb+ indicting past exposure with 
probable immunity.  Dr. S. stated that by history the veteran 
had had acute, but not chronic, hepatitis, noting that he was 
hepatitis C negative, had normal liver enzymes at least since 
1990, and had no evidence of clinically significant 
cirrhosis.  She noted that physical examination had been 
normal, citing the prior finding of the liver extending "3 
finger breadths" and explaining that enlargement of the 
liver could not be diagnosed without knowing the entire span 
of the liver.  She emphasized that function of the liver was 
normal, indicating that it was possible some scarring of the 
liver had occurred at the time of the veteran's acute illness 
during service as this was not uncommon but that in view of 
the completely normal liver function, any potential scarring 
was of no clinical significance.  Additionally, the report 
notes that any lipid accumulation in the liver as a result of 
other condition, such as obesity or diabetes, among others, 
could also lead to an abnormal-looking liver and, again, was 
of no clinical significance.  Dr. S. reported the following 
serology interpretation:

[H]e is immune to hepatitis A, he does not 
have hepatitis C, and he is immune to 
hepatitis B.  Because he is negative for 
hepatitis B surface antibody (HbsAb), a 
qualitative HBV DNA (by PCR) has been 
obtained.  This is an extremely sensitive 
and definitive test.  [The veteran] is 
NEGATIVE for hepatitis B virus DNA 
(10/1/99[).]  This indicates that he is 
immune and could not have passed the 
illness to anyone after the acute illness 
resolved in 1942.  

In association with the report, Dr. S. provided an article 
entitled, A Serologic Follow-up of the 1942 Epidemic of Post-
Vaccinatin Hepatitis in the United States Army, 316 New 
England Journal of Medicine, 16 (1987).  

On VA examination in March 2000 by a gastroenterologist, the 
veteran reported a history of hepatitis during service.  He 
denied a history of intravenous drug use, blood transfusions, 
and alcoholism.  He also denied weight loss, nausea or 
vomiting, abdominal pain, jaundice, anorexia, melena and 
hematochezia.  The gastroenterologist reported that physical 
examination revealed that the veteran's abdomen was soft and 
nontender.  No hepatosplenomegaly was noted and no masses 
were felt.  The report notes a colostomy.  There was no 
peripheral edema and there were no stigmata of chronic liver 
disease-like spider angiomas, gynecomastia, palmar edema or 
Dupuytren contractures.  

The examiner reported that lab work was unremarkable, 
including a complete blood count and liver enzymes, which 
were noted to be within the normal range.  The examiner 
further reported that test results showed that the veteran 
tested negative for hepatitis surface antigen, hepatitis A 
virus antibodies, hepatitis C antibodies and hepatitis core 
antibodies IgM.  The examiner stated that a review of the 
records, and specifically Dr. S.'s report, disclosed that the 
veteran had positive serology for hepatitis A and positive 
serology for hepatitis B core antibody.  The report notes 
that no imaging studies had been seen and that the veteran 
had not had a liver biopsy done.  The assessment was a 
history of hepatitis, noted to most likely be hepatitis B, 
although hepatitis A was also noted to be possible, in that 
it had been a self-limiting episode.  The examiner reported 
that, while serologies portrayed that the veteran had 
probably been exposed to hepatitis B, there was no evidence 
of any active hepatitis B infection or chronic sequelae of 
liver damage, as evidenced by the fact that his liver enzymes 
were perfectly normal and that he had never had a recurrent 
episode of jaundice.  The examiner indicated that according 
to Dr. S.'s report, the veteran had tested negative for 
hepatitis B, D, and A.  In conclusion, the examiner reported 
that he was fairly confident that there was no active 
hepatitis due to hepatitis B and that the veteran's liver 
functions were fully compensated.  The examiner commented 
that since the veteran was immune, he also did not have the 
tendency to infect anyone.  

In an April 2000 addendum to her November 1999 report, Dr. S. 
noted that she had been asked to comment on why she had not 
needed to examine the veteran to render her prior opinion.  
She reiterated her earlier finding that the veteran was 
immune to hepatitis B and reported that immunity to hepatitis 
B occurs within six months of exposure to the virus.  She 
explained that hepatomegaly (enlargement of the liver) is a 
non-specific finding and can occur for many reasons, none of 
which was related to the veteran's brief and distant viral 
illness.  Dr. S. stated that, while a physical examination of 
the veteran might have revealed an enlarged liver, she would 
nevertheless have found the cause of such to be unrelated to 
his acute illness during service, which was noted to have 
been over 50 years earlier and to have posed no problems 
since that time.  


Criteria

The November 1992 Board decision that denied entitlement to 
service connection for hepatitis is final.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. §20.1100 (1999).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312, 314 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the appellant's injury or 
disability, even where it will not eventually convince the 
Board to alter its decision.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  If the Board determines that 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a), the claim is reopened, and it must next be 
determined whether the appellant's claim, as then reopened, 
is well grounded in terms of all the evidence in support of 
the claim, generally presuming the credibility of that 
evidence.  See Elkins v. West, 12 Vet. App. 209, 219 (1999).

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the U.S. Court of Appeals for Veterans 
Claims (Court) held that a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."  For a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of 
a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  If a claim is 
not well grounded, 
the application for service connection must fail, and there 
is no further duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107, Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The Board's 1992 denial of service connection for hepatitis 
is final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7104(b); 38 C.F.R. §20.1100.  In order 
to reopen the claim, the veteran must present new and 
material evidence.  New and material evidence means evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The evidence submitted subsequent to the prior Board denial 
in November 1992, includes private treatment records, VA 
examination reports, laboratory test results and textual 
information.  At the time of the Board's 1997 remand, it was 
unclear as to whether the veteran's claimed in-service 
illness was hepatitis, and if so, what type of hepatitis.  
The competent medical evidence shows that the veteran has a 
history of hepatitis A or B during service, but not C. 

Thus, new and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
residuals of hepatitis, and the claim is reopened.  
Accordingly, the Board's analysis must proceed 
to a determination of whether the veteran's reopened claim is 
well grounded.

Both VA and private medical records, to include laboratory 
test results, confirm that the veteran has a history of 
hepatitis A and/or B, but not C.  The 1993 private lab 
results show that hepatitis A and B core antibodies were 
detected.  October 1999 test results, in association with a 
VA report the following month, confirm those findings.  Dr. 
S. reported that serology testing indicated that the veteran 
was most likely infected with hepatitis B, but stated that 
serology was also consistent with a hepatitis A infection.  
Likewise, the March 2000 VA examiner reported that the 
veteran had probably been exposed to hepatitis B, as well as 
A.  As for hepatitis C, both private and VA records show that 
the veteran does not have a history of hepatitis C.  The 
October 1993 test results revealed that hepatitis C virus 
antibodies were non-reactive.  Dr. S.'s interpretation of 
October 1999 serology shows that the veteran had not had 
hepatitis C and the March 2000 VA examiner confirmed that 
finding.  Thus, the evidence shows that the veteran has a 
history of hepatitis A and/or B, but not C, during service.  
The 1998 VA examination report contains conflicting 
statements/findings and thus does not establish a well-
grounded claim.  

The Board finds that while the evidence shows that the 
veteran has a history of hepatitis, he has failed to provide 
competent medical evidence of a current disability as a 
result of hepatitis.  Although he contends that he has 
residuals of hepatitis, to include episodes of fever and a 
scarred liver, the medical evidence does not show any 
residuals.  Private treatment records dated in October 1993 
show that there was no organomegaly, and liver function 
testing was normal in December 1991 and October 1999.  Most 
recently, on physical examination in March 2000, there were 
no indications of liver disease.  Liver enzymes were normal 
and there was no hepatosplenomegaly.  That examiner concluded 
that there was no active hepatitis and that the veteran's 
liver functions were fully compensated.  Further, Dr. S. 
stated even if there were hepatomegaly or a scarred liver, it 
would be of no clinical significance in light of the 
veteran's completely normal liver function.  

Although the December 1991 VA examiner noted that there may 
have been some indication of hepatic scarring of the liver at 
the time of the abdominal surgery in 1977, that comment, to 
the extent that it does not merely reiterate the veteran's 
account of what a doctor purportedly said, "sits by itself, 
unsupported and unexplained" and is not sufficient to satisfy 
the medical nexus requirement for a well-grounded claim.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Dixon 
v. Derwinski, 3 Vet. App. 261 (1992); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In any event, even if the veteran had had a scarred 
or abnormal appearing liver in the 1970s, the 1991 examiner 
concluded that the veteran presented no symptoms suggestive 
of chronic liver disease and, as noted above, Dr. S. 
subsequently stated that such would be of no clinical 
significance in view of the veteran's normal liver function.  

In the present case, the determinant issue is one of medical 
diagnosis and etiology; therefore, competent medical evidence 
must be submitted to make the claim well grounded.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded if no cognizable evidence is 
submitted to support a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  Although the veteran is competent to 
describe any symptoms he may have, he is not qualified to 
diagnose a liver condition.  

The veteran has not presented or identified medical evidence 
that supports a diagnosis of a current liver condition or 
other disabling residuals of hepatitis.  The Court has held 
that Congress specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Court has also held that if the appellant fails to submit 
a well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  However, such evidence must be identified with some 
degree of specificity; with an indication that the evidence 
exists and that it would well ground the claim.  See Carbino 
v. Gober, 10 Vet. App. 507, 510 (1997).  In this case, the 
veteran has not identified medical evidence that would make 
his claim well grounded.  Therefore, 38 U.S.C.A. § 5103(a) is 
not applicable to the present case. 

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for residuals of hepatitis is denied.  



		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

 

